Name: COMMISSION REGULATION (EEC) No 1180/93 of 14 May 1993 laying down detailed rules for the application in 1993 of the import arrangements for beef and veal provided for in the agreement between the Bilateral Community and Sweden
 Type: Regulation
 Subject Matter: trade policy;  Europe;  tariff policy;  European construction;  international affairs;  animal product
 Date Published: nan

 No L 120/14 Official Journal of the European Communities 15. 5. 93 COMMISSION REGULATION (EEC) No 1180/93 of 14 May 1993 laying down detailed rules for the application in 1993 of the import arrangements for beef and veal provided for in the agreement between the Bilateral Community and Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the conversion coefficients for expressing a quantity of boned meat or cooked preparation in carcase weight should be fixed ; whereas such coefficients must be established in the light of the experience gained by the beef and veal industry ;Having regard to the Treaty establishing the EuropeanEconomic Community, Having regard to Council Regulation (EEC) No 1108/93 of 4 May 1993 laying down certain provisions for the application of the bilateral agreements on agriculture between the Community, of the one part and Austria, Finland, Iceland, Norway and Sweden of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 125/93 (3), and in particular Article 15 (2) thereof, Whereas, while recalling the provisions of the agreement guaranteeing the origin of the product, management of the import system should be ensured through import licences ; whereas, with that in mind, detailed rules should be laid down for the submission of applications as well as the information to be included on applications and licences, notwithstanding certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (% as last amended by Regulation (EEC) No 2101 /92 (J), and Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (8), as last amended by Regulation (EEC) No 3662/92 (*) ; whereas provision should also be made for licences to be issued after a delay for consideration and, where necessary, with the applica ­ tion of a single percentage reduction ; Whereas Council Decision 93/239/EEC (4) approves the Bilateral Agreement with Sweden ; whereas the Agree ­ ment was signed on 17 March 1993 with a view to the advance application from 15 April 1993 of the relevant provisions of the Bilateral Agreement on agriculture signed at Oporto on 2 May 1992 ; Whereas, in order to ensure efficient management of the system, provision should be made for the security in respect of the import licences under the system to be fixed at ECU 10 per 100 kilograms ; whereas the risk of speculation inherent in such a system in the beef and veal sector requires that access to the system should be subject to precise conditions ; Whereas the Arrangement between the European Economic Community and the Kingdom of Sweden on reciprocal trade in beef and veal, including cooked prepa ­ rations, annexed to the abovementioned agreement, provides for the opening of a tariff quota for imports, without levy or common customs tariff (CCT) duty, of 4 000 tonnes of beef and veal falling within CN code 0201 and 2 500 tonnes of products falling within CN code 1 602 50 90 ; whereas point 5 of the Arrangement provides for the provisions to be applied on a pro rata temporis basis for the first year ; whereas, therefore, the quantity covered by the quota for 1993 should be fixed at 71,5% of the quantity referred to above ; whereas Commission Regulation (EEC) No 2505/92 of 14 July 1992 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomencla ­ ture and on the Common Customs Tariff (*) replaces CN code 1602 50 90 with CN codes 1602 50 31 , 1602 50 39 and 1602 50 80 ; Whereas the Bilateral Agreement on agriculture between Sweden and the Community is applicable from 15 April 1993 ; whereas provision should accordingly be made for the provisions of this Regulation to apply from the same date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, ( ») OJ No L 113, 7. 5. 1993, p. 1 . 0 OJ No L 148, 28. 6 . 1968 , p. 24. (3) OJ No L 18, 27. 1 . 1993, p. 1 . (4) OJ No L 109, 1 . 5. 1993, p. 1 . 0 OJ No L 267, 14. 9 . 1992, p. 1 . (6) OJ No L 331 , 1 . 12. 1988, p. 1 . 0 OJ No L 210, 25. 7. 1992, p. 18 . (8) OJ No L 241 , 13 . 9 . 1980, p. 5 . (&gt;) OJ No L 370, 19 . 12. 1992, p. 43 . 15. 5. 93 Official Journal of the European Communities No L 120/15 HAS ADOPTED THIS REGULATION : Regulamento (CEE) n? 1 1 80/93 ; (f) section 24 of licences shall show one of the following : ImportaciÃ ³n sin exacciÃ ³n reguladora ni derechos del AAC [Reglamento (CEE) n ° 1180/931 Ingen importafgift eller told i henhold til FTT [forord ­ ning (EÃF) nr. 1180/93] AbschÃ ¶pfungs- und zollfreie Einfuhr [Verordnung (EWG) Nr. 1180/931 Ã Ã ½Ã µÃ Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬Ã  Ã ºÃ ±Ã ¹ Ã ´Ã ±Ã Ã ¼Ã ¿Ã  Ã Ã ¿Ã Ã Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 1180/931 No levy or CCT duty [Regulation (EEC) No 1 1 80/93] Article 1 1 . The quantity of beef and veal which may be imported during 1993 within the framework of the Arran ­ gement between the Community and Sweden on reci ­ procal trade in beef and veal shall be :  2 860 tonnes, expresses as carcase weight, of beef falling within CN code 0201 ,  1 788 tonnes, expressed as carcase weight, of products falling within CN codes 1602 50 31 , 1602 50 39 and 1602 50 80 . 2. For the purposes of paragraph 1 :  100 kg of boned beef falling within CN code 0201 30 shall correspond to 139 kg carcase weight,  100 kg of products falling within CN codes 1602 50 31 , 1602 50 39 or 1602 50 80 shall correspond to 214 kg carcase weight. 3. The import levy and CCT duty shall be fixed at zero. Pas de prelevement ni droit du tarif douanier commun [RÃ ¨glement (CEE) n" 1180/93] Esenzione dal prelievo e dal dazio della TDC [regola ­ mento (CEE) n . 1180/93] Geen heffing of GDT-recht [Verordening (EEG) nr. 1180/93] Sem direito nivelador nem direitos da Pauta Aduaneira Comum [Regulamento (CEE) n? 1180/93]. Article 2 1 . In order to qualify under the import arrangements referred to in Article 1 : (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authori ­ ties of the Member State concerned that they have been active in trade in beef and veal with third coun ­ tries during the last 12 months and are entered in the official register of a Member State ; (b) licence applications may be submitted only in the Member State in which the applicant is registered ; (c) licence applications must relate either to the quantity referred to in the first indent of Article 1 ( 1 ) or to the quantity referred to in the second indent of Article 1 ( 1 ) and must cover a minimum of 15 tonnes of meat by product weight without exceeding the quantity available ; (d) section 7 of licence applications and of the licence shall show the country of provenance (Sweden) ; licences shall carry with them an obligation to import from the country indicated ; (e) section 20 of licence applications and of the licence shall show one of the following : Reglamento (CEE) n ° 1180/93, Forordning (E0F) nr. 1180/93, Verordnung (EWG) Nr. 1180/93, 2. Notwithstanding Article 8 (2) of Regulation (EEC) No 2377/80, and with the exception of products falling within CN code 0201 30, section 16 of licence applica ­ tions and licences may include one or more subheadings of CN code 0201 . Article 3 1 . Licence applications shall be lodged not later than 28 May 1993. 2. If the same applicant lodges more than one applica ­ tion relating to the same group of products as referred to in the first or second indent of Article 1 (1 ), all applica ­ tions from that person shall be inadmissible. 3. Member States shall notify the Commission of the applications lodged not later than 8 June 1993 . Such notification shall comprise a list of applicants broken down by quantity and by CN code. All notifications, including notifications of nil applica ­ tions, shall be made by telex or fax, drawn up in accordance with the model set out in the Annex in the case where applicants have been lodged. 4. The Commission shall decide as soon as possible for each product group to extent to which quantities may be awarded in respect of licence applications. If the quanti ­ ties in respect of which licences have been applied for exceed the quantities available, the Commission shall fix a single percentage reduction in quantities applied for. If the quantities in the respect of which licences have been applied for are lower than the quantities available, additional licences shall be issued for the remaining quantity. To that end, the date referred to in paragraph 1 shall be replaced by 20 September 1993 and the date referred to in paragraph 3 shall be replaced by 27 September 1993. Licences shall be issued automatically and shall be valid throughout the Community. Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 1180/93, Regulation (EEC) No 1180/93, Reglement (CEE) n ° 1180/93, Regolamento (CEE) n. 1180/93, Verordening (EEG) nr. 1180/93, No L 120/16 Official Journal of the European Communities 15. 5. 93 original of the proof of origin issued or drawn up in Sweden, in accordance with Annex VI of the Bilateral Agreement on agriculture concluded between the Community and Sweden . Article 6 Products shall be accepted under this Regulation only upon presentation of a declaration from the competent Swedish authorities that no export subsidy has been paid in respect of the quantities in question. Article 4 1 . Without prejudice to this Regulation, Regulations (EEC) No 3719/88 and (EEC) No 2377/80 shall apply. 2. In the case of quantities imported under the terms of Article 8 (4) of Regulation (EEC) No 3719/88 , the full levy and the normal CCT duties shall be collected on quantities in excess of those stated on the import licence. 3 . Notwithstanding Article 9 (1 ) of Regulation (EEC) No 3719/88, licences issued pursuant to this Regulation shall not be transferable. 4. Notwithstanding Articles 4 and 6 of Regulation (EEC) No 2377/80, the security for licences shall be ECU 10 per 100 kilograms by weight of product and the term of validity of licences issued pursuant to the second subparagraph of Article 3 (4) of this Regulation shall expire on 31 December 1993. Article 5 On importation into the Community, products shall be accepted under this Regulation on presentation of the Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 15 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1993. For the Commission Rene STEICHEN Member of the Commission 15. 5. 93 Official Journal of the European Communities No L 120/17 ANNEX APPLICATION OF REGULATION (EEC) No 1180/93 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR FAX (EEC) 00 (32 2) 296 60 27 Application for import licences at zero levy and CCT duty Member State Country of origin Serial number (namfSaddress) (i??onn7s) CN code Sweden Total quantity applied for Member State : Fax No : Tel :